—Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered October 30, 1992, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of IVi to 5 years, unanimously affirmed.
The record supports the hearing court’s findings that a civilian complaint, made to a police officer patrolling in a high crime area, that defendant was following the citizen informant with an eye toward robbing him, combined with defendant’s furtive glances at the approaching police car, and defendant’s flight in response to the officer’s request to speak with him, provided reasonable suspicion that defendant was engaged in criminal activity, and thus justified police pursuit for investigatory purposes (see, People v Martinez, 80 NY2d 444, 448). Defendant’s observed action in throwing away a handgun as he ran (providing probable cause for defendant’s arrest) was not precipitated by any illegal police conduct, but rather was a calculated abandonment of contraband (see, People v Boodle, 47 NY2d 398, 404, cert denied 444 US 969). Concur — Rosenberger, J. P., Ross, Rubin, Nardelli and Tom, JJ.